Citation Nr: 0740933	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  03-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, including as secondary to a service-connected 
right ankle disability.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected right 
ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1969 and from June 1974 to September 1974.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Houston, Texas RO.  In June 2005, a hearing was held 
before a Decision Review Officer (DRO) at the ROP; a 
transcript of the hearing is associated with the claims file.  
In March 2003, the veteran requested a videoconference 
hearing; he failed to appear for such hearing scheduled in 
September 2007.

Notably, an unappealed December 1982 rating had previously 
denied secondary service connecton for a left ankle 
disability.  The notice (including regarding appellate 
rights) to the veteran (that same month) did not discuss a 
left ankle disability (but was limited to the matter of the 
rating for a right ankle disability).  Consequently, the RO 
appropriately considered the matter de novo.  The Board will 
do likewise.


FINDINGS OF FACT

1.  A left ankle injury is not shown; a left ankle disability 
was not manifested in service; and the preponderance of the 
evidence is against a finding that the veteran's left ankle 
disability is related to his service, or was caused or 
aggravated by his service-connected right ankle disability.

2.  A low back disability was not manifested in service; 
arthritis of the low back was not manifested in the first 
postservice year; and a preponderance of the evidence is 
against a finding that the veteran's current low back 
disability was caused or aggravated by his service-connected 
right ankle disability.
CONCLUSIONS OF LAW

1.  Service connection for a left ankle disability, including 
as secondary to a service-connected right ankle disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.310 (as in effect prior to and 
from October 10, 2006).

3.  Service connection for a low back disability, including 
as secondary to a service-connected right ankle disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2007), 3.310 
(as in effect prior to and from October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A July 2001 letter (prior to the decision on appeal) informed 
the veteran of evidence and information needed from him.  Via 
November 2003, March 2005, and March 2006 letters, he was 
notified of what information and evidence was necessary to 
substantiate the claims, what assistance VA would provide to 
obtain evidence and information in support of the claims, and 
what evidence he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also provided 
notice regarding disability ratings and effective dates of 
awards, and he was advised to submit pertinent evidence in 
his possession.  

A January 2003 statement of the case (SOC) and supplemental 
SOCs (SSOCs) in June 2003, August 2004, December 2004, and 
April 2007 notified the veteran of what the evidence showed, 
of the governing legal criteria, and of the bases for the 
denial of the claims.  He has received all critical notice, 
and has had ample opportunity to participate in the 
adjudicatory process.  The claims were readjudicated in April 
2007 after all critical notice was provided.  He is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier, nor is it otherwise alleged.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran was afforded an examination.  He has not identified 
any additional evidence pertinent to these claims.  VA's duty 
to assist is met.  It is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II. Legal Criteria 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested in the first 
year following the veteran's discharge from active duty.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was revised to incorporate the analysis by the Court in 
Allen.  The revised 38 C.F.R. § 3.310 provides, in essence, 
that in an aggravation secondary service connection scenario, 
there must be medical evidence establishing a baseline level 
of severity of disability prior to when aggravation occurred, 
as well as medical evidence showing the level of increased 
disability after the aggravation occurred.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Analysis

(a) Left Ankle

The veteran's service medical records (SMRs) for both periods 
of his service are silent for any left ankle complaints, 
findings, or diagnosis.  No left ankle complaints or findings 
were noted when the veteran was initially evaluated by VA for 
his right ankle, in June 1980.  

In correspondence received in August 1982 the veteran stated 
that his left ankle was also injured in service, and was 
becoming more disabling.  A September 1982 VA record notes 
that he complained of left ankle or foot pain.  In pertinent 
part left ankle strain was diagnosed.  

1996 to 1997 private treatment records reflect that the 
veteran suffered a work related injury in September 1996.  He 
reported that he was leaving a book-mobile trailer when his 
foot became caught on a step and he fell back on his left 
foot, apparently sustaining several injuries.  A January 1997 
medical report notes a history of prior work injury (in 
August 1996) when the veteran twisted his left ankle, and it 
was casted.  A November 1996 Worker's Compensation report 
notes a diagnosis of ankle strain/sprain.  A December 1996 
Worker's Compensation medical report shows a diagnosis of 
fractured left ankle.  Treatment records during this time 
show an assessment of left ankle strain.

September to November 2000 VA treatment records note the 
veteran's complaints of left ankle pain and swelling.  

In February 2001, the veteran filed the instant claim of 
entitlement to service connection for a left ankle 
disability, as secondary to his service connected right ankle 
disability.  

A March 2001 record notes an assessment of probable left 
ankle joint synovitis with attenuated ATFL (anterior 
talofibular ligament).  

On August 2001 VA examination, the veteran's claims file was 
reviewed.  He reported that since 1995 or 1996 his left ankle 
began to give out and that he had ankle pain and soreness.  
He reported that there had been no direct injury to the left 
ankle; he believed the problem was due to favoring the left 
ankle secondary to his (service connected) right ankle 
disorder.  The examiner noted that X-rays of the ankle were 
normal.  The diagnosis was that there were no objective 
findings found on examination of the left ankle.  The 
examiner opined that he did not believe the veteran's right 
ankle injury was in association with his left ankle weakness 
and giving away, as he stated.  

In April 2003, the veteran sought treatment after hearing his 
left ankle "pop" after a fall.  The assessment was left 
ankle sprain.  In June 2005, the veteran had a physical 
examination.  The diagnoses included left ankle sprain.  The 
physician opined that it was probably due to putting stress 
on the left ankle due to chronic arthritis of the right 
ankle.  

On July 2006 VA examination, the veteran's claims file was 
thoroughly reviewed.  He reported that his left ankle pain 
began a few years earlier, and denied that it was related to 
an injury.  The examiner felt that the veteran's symptoms 
were embellished and exaggerated, if not fabricated.  X-rays 
were consistent with previous X-rays in August 2001.  The 
diagnosis was congenital/developmental variant, bilateral mid 
to hind feet; pes cavus with hyperpronation and associated 
mid foot osteaoarthritis with plantar fasciitis.  The 
examiner opined that the veteran's left ankle disorder was 
secondary to pre-existing variants and post-service injuries.  
The examiner discussed the case in its entirety with an 
orthopedic surgeon who indicated that he was familiar with 
the conditions the veteran had been treated for and opined 
that the veteran had major developmental biomechanical foot 
structural abnormalities that existed prior to service as 
well as non-service associated/post-service incurred 
comorbidities that were more likely etiologies for his 
chronic bilateral foot and ankle conditions. 

It is neither shown nor alleged that a left ankle disability 
was manifested (and was incurred or aggravated) in service.  
(While back in 1982 the veteran had alleged injury to the 
left ankle in service, such was not shown.)  The veteran's 
only contention now is that his left ankle disability is 
secondary to his service connected right ankle disability.  
With respect to the instant claim, two threshold requirements 
for establishing secondary service connection are met and not 
in dispute.  It is shown that the veteran has a service-
connected disability (a right ankle disability), and there is 
a diagnosis of the disability for which service connection is 
being sought (i.e., left ankle sprain and ankle joint 
synovitis).  However, there is conflicting evidence regarding 
the third requirement or establishing secondary service 
connection, namely competent evidence of a nexus between the 
service-connected right ankle disability and the left ankle 
disability for which service connection is sought.  
In June 2005 a VA physician opined that the veteran was 
putting stress on his left ankle due to his service connected 
right ankle disability.  Opinions on VA examination ins 
August 2001 and July 2006 were essentially against the 
veteran's claim.  Accordingly, the Board must weigh the 
probative values of all these opinions.  The probative value 
of medical opinion evidence is based on the medical expert's 
review of pertinent historical data, personal examination of 
the patient, and the examiner's knowledge and skill in 
analyzing the data.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Here, more probative weight must be given to the opinions of 
the August 2001 and July 2006 VA examiners because their 
reports reflect a thorough review of the record, examinations 
of the veteran, and provide an explanation of the rationale 
for the opinions.  The June 2005 opinion, is found less 
probative because it does not appear that any records were 
reviewed in conjunction with that examination (virtually no 
history was noted, and no rationale was provided).  Hence, 
the opinions against the veteran's claim are more persuasive.

The veteran's statements regarding his claim are not 
credible.  The history of the ankle disorder he provided has 
varied substantially depending on whether it was given in 
pursuit of a Worker's Compensation claim or VA compensation.  
Notably, when pursuing the VA compensation he does not 
mention his work related injuries (and they were not noted by 
the June 2005 VA examiner).

The veteran's own stated opinion that his left ankle 
disability is related to his right ankle disability is not 
competent evidence, as he is a layperson, untrained in 
determining medical etiology/causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

By a preponderance, the evidence shows that the most likely 
causes of the veteran's left ankle disability were 
developmental variants and post-service injuries.  
Consequently, the preponderance of the evidence is against 
this claim, and it must be denied.

b. Low Back

The veteran's SMRs are silent for low back injury/disability.  
An August 1988 VA treatment record notes his complaint of low 
back pain.  An October 1988 record reflects that he sustained 
a back injury in November 1987, and that the back was 
reinjured in March 1988.  

1996 to 1998 private medical records note the veteran's low 
back complaints and diagnoses, related to a June 1996 work 
injury sustained falling from a trailer.  These records show 
a diagnosis of lumbosacral contusion.  September 1996 X-rays 
revealed degenerative changes of the facet joints at L4-L5 
and L5-S1.  A December 1996 lumbar spine MRI revealed a 
diffuse disc bulge at L3-L4 and L5-S1, mild narrowing of 
neural canals secondary to bilateral lateral disc bulge at 
L5-S1, and bilateral facetal hypertrophy at L4-L5 and L5-S1.  
A July 1997 medical statement note that the veteran had 
lumbar radiculopathy.  

A September 2000 VA record notes that the veteran complained 
of severe back pain.  In March 2001, he reported having a 15 
year history of low back pain.  A June 2001 record notes an 
assessment of radiculopathy from back trauma.  

On August 2001 VA examination, the veteran's claims file was 
reviewed.  He reported a four to five year history of low 
back pain of gradual onset claimed due to right ankle 
weakness.  X-rays of the lumbar spine were negative.  The 
diagnosis was chronic recurrent low back pain secondary to 
sprain or strain.  The examiner opined that the right ankle 
injury was not in association with the low back pain.

A January 2003 VA record indicated that the veteran had low 
back pain due to HNP (herniated nucleus pulposus).  In April 
2003, he complained of chronic low back pain that radiated to 
his legs that began after a fall.  He related that his 
"right ankle slipped from underneath".  An August 2003 MRI 
of the lumbar revealed degenerative disc disease (DDD).  In 
December 2003, he reported that his low back pain began five 
years earlier after a fall and had worsened two months 
earlier after another fall.  The assessment was facet 
syndrome without myelopathy, or lumbar or sacroiliac 
dysfunction.  

At a June 2005 DRO hearing, the veteran testified that two 
doctors had advised him verbally that his low back and right 
ankle disabilities were related.  

On July 2006 VA examination, the veteran's claims file was 
reviewed.  The diagnosis was incidental DDD of the 
lumbosacral spine with facet arthropathy, secondary to post-
service incurred lower back injury.  The opinion was that the 
facts and evidence clearly indicated that the veteran's low 
back was secondary to post-service injuries.  The examiner 
conferred with an orthopedic surgeon who concurred with the 
findings, conclusion, and opinion.

It is neither shown nor alleged that the veteran's low back 
disability was manifest (and was incurred or aggravated) in 
service; and service connection for lumbar arthritis may not 
be presumed as it was not manifested in the first postservice 
year.  The veteran sole stated theory of entitlement to 
service connection for a low back disability is that such 
disability is secondary to his service-connected right ankle 
disability.

There is competent evidence (a medical diagnosis) of current 
low back disability, as both arthritis and disc disease of 
the low back have been diagnosed.  Likewise, it is not in 
dispute that the veteran has a service-connected right ankle 
disability.  

What the veteran must still show to establish service 
connection for the low back disability is that there is a 
nexus between the low back disability for which service 
connection is sought and the already service connected right 
knee disability.  The record contains absolutely no competent 
(medical) evidence of such a nexus.  The only competent 
(medical opinion) evidence that directly addressed the 
etiology of the veteran's low back disability is against the 
veteran's claim.  There is no competent evidence to the 
contrary.  While the veteran testified that two physicians 
told him that his low back and right knee disabilities were 
related, he has not presented such opinions in writing (or 
indicated that such written opinions are anywhere in 
existence).  His accounts of these opinions are nothing more 
than hearsay, and are not probative evidence.  Notably, the 
RO sought the nexus opinions [which were negative] and 
discharged any duty to assist obligations after the veteran 
alleged he was told his right knee and low back disabilities 
were related.  

The veteran's own stated opinion his right ankle disability 
caused or aggravated his low back disability is not competent 
evidence, as he is a layperson.  See Espiritu, supra.  The 
preponderance of the evidence is against the veteran's claim 
seeking service connection for a low back disability as 
secondary to his service-connected right ankle disability.  
Accordingly, the claim must be denied.


ORDER

Service connection for a left ankle disability, including as 
secondary to a service-connected right ankle disability is 
denied.

Service connection for a low back disability, including as 
secondary to a service-connected right ankle disability is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


